Citation Nr: 1036521	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  02-01 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral leg pain 
secondary to chronic myofascial low back pain with a herniated 
nucleus pulposus at L5-S1.

2.  Entitlement to service connection for bilateral foot pain 
secondary to chronic myofascial low back pain with a herniated 
nucleus pulposus at L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran had unverified active duty from May 1990 to March 
1993.

These matters come before the Board of Veterans' Appeals (Board) 
from a December 2000 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  The claims are now under the jurisdiction of the 
RO in Baltimore, Maryland.  

These issues were remanded to the RO for additional development 
in January 2004, February 2007, and May 2009.  The case has been 
returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that a 
disability manifested by bilateral leg pain is related to a 
service-connected disability. 

2.  The preponderance of the evidence is against finding that a 
disability manifested by bilateral foot pain is related to a 
service-connected disability.


CONCLUSIONS OF LAW

1.  A disability manifested by bilateral leg pain is not 
proximately due to or aggravated by chronic myofascial low back 
pain with herniated nucleus pulposus at L5-S1.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2009).

2.  A disability manifested by bilateral foot pain is not 
proximately due to or aggravated by chronic myofascial low back 
pain with herniated nucleus pulposus at L5-S1.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. § 5103 and 5103A have been met.  
There is no issue as to providing an appropriate application form 
or completeness of the application.  VA notified the Veteran in 
correspondence dated in February 2001 of the information and 
evidence needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  In 
July 2006, VA notified the Veteran how disability evaluations and 
effective dates are assigned.  The claim was readjudicated in a 
November 2008 supplemental statement of the case.  Thus, any 
prejudice to the Veteran for any timing error was harmless.  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case or supplemental 
statement of the case is sufficient to cure a timing defect).

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate the 
claim, including VA treatment records and affording VA 
examinations.  The Board remanded these claims three times in an 
attempt to obtain a medical opinion as to the etiology of the 
Veteran's bilateral leg and foot pain.  The latter two times were 
due to a lack of compliance with the Board's remand.  In the most 
recent opinion, the Board finds that the questions asked have 
been answered.  The examiner was able to address whether the 
Veteran's bilateral leg and foot pain had any relationship to her 
chronic myofascial low back pain with herniated nucleus pulposus 
at L5-S1.  The opinion was supported by a rationale.

The Board notes that it had asked that the Veteran be examined by 
a physician.  The October 2009 examination was conducted by a 
physician's assistant, but the examination report, including the 
clinical findings and medical opinion, were cosigned by a VA 
physician.  Thus, there has been substantial compliance with its 
May 2009 remand, both as to who examined the Veteran and the 
medical opinion requested.  Stegall v. West, 11 Vet. App. 268 
(1998) (Only substantial, not strict, compliance with the remand 
order is required.)

The Veteran complained that the physician's assistant did not 
treat her well and provided her "subjective" opinion.  The 
Board finds no reason to question the findings and opinions made 
in the October 2009 VA examination report, as they are detailed 
and the examiner clearly had an opportunity to review the 
evidence in the claims file.  The opinion was based upon medical 
principles and evidence in the claims file.  

The Board concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of her claim and did 
in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.  

Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file, which includes her written contentions, service treatment 
records, private medical records, and VA medical records.  
Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on her behalf 
be discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

The Board notes that the question of entitlement to direct 
service connection for bilateral leg and feet pain was addressed 
in a December 1993 rating decision.  The issues on appeal are 
limited to the question of entitlement to secondary service 
connection.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part of 
the original condition.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established for a nonservice-connected 
disability which is aggravated by a service connected disability.  
In such an instance, the veteran may be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  38 C.F.R. § 3.310(b); see 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board has carefully reviewed the evidence of record and finds 
that the preponderance of the evidence is entitlement to service 
connection for disabilities involving the legs and feet secondary 
to chronic myofascial low back pain with a herniated nucleus 
pulposus at L5-S1.  The reasons follow.

Initially, the Board notes that there are credibility issues 
pertaining to the Veteran.  Specifically, at least two examiners 
have noted exaggerated behavior by the Veteran.  For example, in 
a May 2004 VA examination report, the examiner noted that 
inconsistent findings on physical examination made it difficult 
to objectively ascertain the degree of any back pain.  In an 
October 2007 VA examination report the examiner noted that he 
bent the Veteran's knee she complained of low back pain.  The 
examiner noted, however, that because the knee movements did not 
stretch any back structure that the appellant's "pain has no 
explanation with respect to pathology of the back."  In an 
October 2009 VA examination report, the examiner noted that the 
Veteran "overreacted to movement" and was "very vocal about 
expressing her pain with any light movement."  He concluded that 
the appellant's complaints were "out of proportion to her lack 
of physical findings."  When three different examiners note 
objective inconsistencies with the appellant's subjective 
complaints it is difficult for the Board to find the Veteran's 
statements regarding her disability credible.  

There is no question that the Veteran has a herniated disk, as 
evidenced by MRI and other images (and the characterization of 
her service-connected disability).  However, examiners who have 
physically examined the Veteran have found that her herniated 
disk is not the cause of her bilateral leg and foot pain.  The 
Veteran has consistently attributed leg and foot pain to her 
chronic myofascial low back pain with herniated nucleus pulposus 
at L5-S1.  The more probative and competent evidence, however, 
preponderates against finding that her lower extremity symptoms 
are attributable to the service-connected low back disability.  
For example, in a November 1994 VA examination report the Veteran 
complained of pain radiating into her right buttock, and of right 
toe numbness.  She denied any left lower extremity involvement, 
and the examiner found a lack of evidence of neurological 
symptoms associated with the low back disability.  In a July 1997 
VA examination report the examiner stated that the Veteran had a 
"suggestion of right radiculopathy," but then went on to state 
that there was no "true radiculopathy or evidence of neurologic 
deficit," which was based upon the inability to find any 
specific anatomic pathology to support radiculopathy or 
neurological deficit.

An April 2000 VA treatment record shows that the Veteran 
underwent electromyelogram and nerve conduction studies which 
were unremarkable.  The final impression was no 
electrodiagnostical evidence of lumbosacral radiculopathy on the 
right, and no evidence of peripheral nerve entrapment.  The final 
determination made by a physician was that the Veteran had 
chronic low back pain without "any compromise of the exiting 
nerve roots in the lumbosacral area."  

In a June 2000 VA examination report, after examining the Veteran 
and reviewing a February 2000 MRI, the examiner concluded that 
the Veteran's low back disability "does not cause symptoms in 
this [V]eteran's leg or foot.  In my opinion, this [V]eteran's 
myofascial pain does not cause leg or foot pain.  

In an October 2007 VA examination report, the examiner stated 
that the Veteran's complaints regarding her lower extremities 
pertained to musculoskeletal pain and "not nerve root pain."  
Thus, he concluded that it was less likely than not that her foot 
pain was secondary to her back.  

In an October 2009 VA examination report, the examiner had an 
opportunity to review the claims file and the MRIs of her spine.  
He noted that the Veteran's complaint involved her right lower 
extremity and not her left lower extremity.  He concluded that 
her right leg pain and numbness was not likely related to the 
service-connected low back disability, as there was no 
consistency to the symptoms and the symptoms were "not at all 
typical of a specific nerve root involvement."  The examiner 
stated that there was no evidence of nerve impingement on recent 
MRI and that a nerve conduction study was normal.  As to the 
foot, the examiner stated that the appellant's right foot pain 
and numbness were not related to the service-connected low back 
disability.  He stated the Veteran had pes planus with a 
congenital/developmental knee condition that contributed to her 
chronic knee and foot pain.  He found that the Veteran's foot 
pain was caused by pes planus.  The examiner added that the 
physical findings and the appellant's complaints were 
inconsistent with any neurologic etiology for the disorder, and 
that there were definite developmental abnormalities contributing 
to the left discomfort, which were pes planus and genu 
recurvatum, disorders which are not service connected.

There is medical evidence wherein examiners have found a 
relationship between lower extremity symptoms and the service-
connected low back disability.  For example, in an April 2002 VA 
examination report, the examiner stated that the Veteran had 
evidence of "right-sided disc herniation symptoms[,] 
particularly in the L5 or S1 nerve roots."  In a June 2004 VA 
examination report, the examiner stated that the Veteran's 
sensory examination suggested there was residual L5 radiculopathy 
and that the radiculopathy "may be referable to her L5 lesion."  

The Board finds, however, that the evidence against finding that 
the Veteran has bilateral leg and foot disabilities due to or 
aggravated by myofascial low back pain with herniated nucleus 
pulposus at L5-S1 outweighs any evidence substantiating such a 
relationship.  In this regard, the Board has considered all of 
the evidence for and all of the evidence against the claim, and 
it concludes that the preponderance of the most probative 
evidence is against the Veteran's claim.  The examiners who have 
not found a relationship provided rationales that were based upon 
clinical findings and objective testing and other evidence in the 
claims file.  Indeed, even the arguably favorable June 2004 VA 
examination report states that there were no reflex changes and 
that there was no evidence to support radiculopathy on 
electromyography or nerve conduction studies to support the 
presence of an L5 lesion.  This finding decreases the probative 
value of any finding that radiculopathy or lower extremities is a 
result of the service-connected disability.  

The detailed findings in the October 2009 VA examination report, 
wherein the examiner provided a full and complete rationale as to 
what caused the Veteran's lower extremity symptoms, indicates 
that her symptoms are due to disabilities that are neither 
service connected nor related to the service-connected chronic 
myofascial low back pain with herniated nucleus pulposus at L5-
S1.  The October 2009 opinion is the most probative opinion 
because the examiner explained why there was no relationship 
between the Veteran's lower extremities and her service-connected 
disability, to include an explanation why her service-connected 
disability did not aggravate any lower extremity symptoms.  In 
fact, the examiner determined there was no relationship 
whatsoever.

The Board considered the lay statements by the Veteran.  She is 
competent to report having leg and foot pain.  Whether she has 
pain in her legs and feet is not at issue; rather, it is the 
etiology of her symptoms that is at issue.  There is competent 
evidence that the symptoms are not related to the service-
connected disability and competent evidence that the symptoms are 
due to disabilities that are separate and apart from chronic 
myofascial low back pain with herniated nucleus pulposus at L5-
S1.  In this case, the Veteran's lay statements do not establish 
a nexus between her lower extremity symptoms and the service-
connected disability, as offering such a nexus requires a medical 
opinion.  The record does not show the Veteran to possess the 
training and education necessary to offer such a medical opinion.

In light of the most probative evidence preponderating against 
entitlement to service connection for bilateral leg and foot pain 
secondary to chronic myofascial low back pain with a herniated 
nucleus pulposus at L5-S1, the benefit of the doubt doctrine is 
not applicable, and service connection cannot be granted. 
38 U.S.C.A. § 5107(b).  

The claims are denied.


ORDER

Entitlement to service connection for bilateral leg pain 
secondary to chronic myofascial low back pain with a herniated 
nucleus pulposus at L5-S1 is denied.

Entitlement to service connection for bilateral foot pain 
secondary to chronic myofascial low back pain with a herniated 
nucleus pulposus at L5-S1 is denied.


_______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


